    Case 6:15-cv-01517-AA   Document 381-371    Filed 10/15/18   Page 1 of 1




                            WAS NGTON D C




                                                                   oFFICE OF
                                                           COMN!CATioNS EDUCA C
           Statement of EPA Adm
           to the White House conference
                                April 21, 19908 Climate Action

            nd       y      a            uture well-being of our
that dep         o                                t        ng      ngs

     EPA is committed t
climate Change Action P a         o ng the goals of the President's
1990 levels by the year 2000        reduce greenhouse gas emissions to
E     the Plan on a regular basi          t       evaluate progress
    w111 continue to look f      '           a overy two
reductions. We stand ready ofu     er opportunities for en      ns
additional actions that may be needed   a    sª9     es    take
     Together we are launchin
prevent global warming and impr v   hgeneration of programs to
depends on strong partnerships bet   e economy. Their success
sectors. We call on industry stateen the public and private
community to work with the Clint   es, and the environmental
protect the global atmosphere p ev             °° °n its plan to
water quality, and provide jo[>s.             on, improve air and

      More than 1,500 companies have joined EPA
plan.   I want to commend the more than 800
today's White House Conference on Climat
commitment to solving this complex problem




                                                                                  P00000132063
